Citation Nr: 0301255	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  95-02 661A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for a low back 
disability, to include lumbar strain with degenerative 
arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972 and from June 1972 to April 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2000 and May 2001, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran does not have a current prostate disorder.

3.  The competent medical evidence demonstrates that the 
veteran 's low back disability clearly and unmistakably pre-
existed his service and that, while there were flare-ups of 
symptoms, the underlying low back disability was not 
worsened or aggravated during service. 


CONCLUSIONS OF LAW

1.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Service connection for a low back disability, to include 
lumbar strain with degenerative arthrosis, is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
medical records for both periods of his service (June 1968 
to March 1972, and June 1972 to April 1991), and all 
available VA and private post-service medical reports.  The 
RO advised the claimant of the VCAA, and VA's enhanced duty 
to assist and notify, by an August 2001 letter.  The veteran 
was informed of the evidence necessary to substantiate his 
claims by the January 1995 and November 1996 Statements of 
the Case (SOCs) and various Supplemental Statements of the 
Case (SSOCs), including one dated in July 2002, after the 
Board's remand.  In response to a post-remand query, the 
veteran stated in April 2002 that he had been informed that 
he could provide additional information which might support 
his claim.  He said that he had provided all of the 
information that he had available, and had no other 
information he wanted to add to his claim.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for the current claims 
for service connection.  The Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence, including recent VA examination reports, to make a 
decision. 38 U.S.C. § 5103A; Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In correspondence to VA, during personal hearings in August 
1995 and June 1997, and during a February 2001 Travel Board 
hearing chaired by the undersigned Board Member, the veteran 
has made specific contentions as to his claims.  He contends 
that he had in-service prostatitis that resulted in a 
current prostatitis condition.  He also asserts, in essence, 
that his low back disability was aggravated during service.  
The veteran acknowledges that he did not have a specific 
injury while on active duty but he claims that the 
aggravation occurred gradually during his transportation and 
driving duties.    

The record before the Board contains post-service VA and 
private outpatient records and VA examination reports, which 
will be addressed as pertinent.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported 
its decision with thorough reasons and bases regarding the 
relevant evidence).

The service medical records include the veteran's initial 
entrance examination dated in May 1968, which indicates a 
history of an automobile accident in 1966, in which the 
veteran sustained a whiplash injury involving the neck and 
back.  Clinical evaluation of the musculoskeletal system, to 
include the spine, was normal at that time.  The veteran was 
evaluated for low back pain in June 1968.  It was noted that 
he had had a back injury one year earlier in an automobile 
accident and was treated at that time with heat.  The 
pertinent diagnosis following the June 1968 evaluation was 
back strain.  Additional service medical records show that 
the veteran was evaluated and treated for low back pain on 
multiple subsequent occasions, to include October 1971, 
September 1973, March and December 1974 and December 1979.  
The last 16 years of the veteran's service medical records 
are negative for pertinent complaints, findings, symptoms, 
or diagnoses.  There was no low back disorder noted at the 
time of service examinations in April and December 1990; 
clinical evaluation of the spine at both times were normal.  
The veteran waived a separation examination in April 1991.

The veteran's service medical records also show that he 
reported experiencing burning on urination in June 1970.  In 
addition, dysuria was noted in July 1970 and September 1973, 
and a diagnosis of prostatitis was recorded in December 
1979.  In May 1981, the veteran was diagnosed with 
prostatitis and he was treated with medication.  In December 
1992, it was reported that the veteran's prostate was 
enlarged.

The veteran was seen in December 1992 at Williams Air Force 
Base Hospital with complaints of blood in his stool.  On 
physical examination, his prostate was 2+ enlarged, 
nontender and without nodules.  The veteran indicated that 
he had a history of prostate cancer.  (The record is 
negative for any medical evidence of prostate cancer.) 

The veteran was provided a VA examination in May 1993.  
Results of physical examination were provided and resulted 
in a diagnosis of chronic lumbosacral strain.  Radiographic 
examination showed degenerative arthrosis of the lumbar 
spine.  

Pursuant to the Board's remand, the veteran was recently 
provided VA examinations.  A January 2002 VA examination of 
his spine indicates that his claims file and medical file 
were reviewed and sets forth a detailed review of the 
relevant history.  The report provides that the veteran was 
involved in a motor vehicle accident in 1997 with low back, 
shoulder and neck pain.  Current complaints and results of 
current physical examination were provided.  The diagnosis 
deferred pending x-ray examination.  The X-ray examination 
was normal and the diagnosis was recorded as (lumbar) 
strain.  The examiner also opined that it was "not at least 
as likely as not that the veteran's current low back 
condition was aggravated during military service, on a more 
likely than not basis".  In a June 1992 addendum, the 
examiner clarified his opinion, indicating that the 
veteran's low back disability pre-existed service was not 
aggravated therein.  The examiner again explained his 
reasoning, with reference to facts from the veteran's 
medical history, to include the pre-service history of a 
back injury sustained in a motor vehicle accident.  

The report of a January 2002 VA genitourinary examination 
indicates that the examiner reviewed the veteran's claims 
file, and includes a detailed review of the relevant 
history.  Current complaints and results of current physical 
examination are provided.  The impression was early benign 
hypertrophy of the prostate.  The examiner noted being 
unable to find any other abnormality or determine any 
indication of prostatitis from the examination.  An addendum 
provides that results of additional testing had been 
obtained.  Urinalysis revealed trace hematuria and PSA, BUN 
and creatinine were normal.  The examiner summarized that 
all laboratory studies were normal and provided the final 
impression that he or she found no prostate disorder in the 
veteran.  

Legal Analysis

Service connection may be granted for disease or disability 
when the evidence reflects that the disease or disability 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 
3.304.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2002).

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, 
and the veteran's history of clinical factors.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a),(b) (2002). 

As to the veteran's claim for service connection for 
prostatitis, and based on a thorough review of the record, 
the Board finds that the preponderance of the evidence shows 
that the veteran does not suffer from a current prostate 
condition.  Specifically, the January 2002 VA examination, 
which included a review of the veteran's medical records, 
resulted in a conclusion that the veteran did not have a 
current prostate condition.  The examiner explained his or 
her reasoning, with reference to facts from the veteran's 
medical history.

The Board recognizes the assertions by the veteran that he 
has a current prostate condition.  While he is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 405 (1995), as a layperson he is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his opinion does not constitute 
competent medical evidence concerning the critical issue of 
whether he has a current prostate condition.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's 
perusal of the record in this case shows no competent proof 
of present disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Turning next to the veteran's claim for service connection 
for a low back disability, to include lumbar strain with 
degenerative arthrosis, and based on a thorough review of 
the record, the Board finds that, while the veteran's pre-
enlistment examination included a notation of a back and 
neck injury sustained in a motor vehicle accident prior to 
the veteran's enlistment, the clinical evaluation of the 
spine at that time was normal, which raises a presumption of 
soundness. 

While a history of a low back injury was noted on the pre-
enlistment examination and again in June 1968, shortly after 
the veteran went on active duty, the Board acknowledges that 
whether a veteran's history alone may be "clear and 
unmistakable" evidence sufficient to rebut the presumption 
of soundness is doubtful.  See Crowe v. Brown, 7 Vet. App. 
238 (1994); Paulson v. Brown, 7 Vet. App. 466 (1995).  
However, in this case, pursuant to a Board remand, a VA 
medical opinion was recently obtained to address this 
question and the physician, after reviewing the claims file, 
concluded that the veteran's low back disability pre-existed 
service.  There is no other competent opinion of record that 
addresses this question.  The Board finds that the report of 
a service enlistment examination, noting a pre-service back 
injury, the June 1968 service medical record, noting the 
same, and the recently obtained opinion, which was based not 
only on a review of the record but also on obtaining a 
history directly from the veteran and performing a physical 
examination, is clear and unmistakable evidence to rebut the 
presumption of soundness.  As the veteran was treated for 
low back symptoms during service, the question becomes 
whether such raises a presumption of aggravation.  That is, 
was there an increase in disability during service.   

The evidence in this case does not support a conclusion that 
the veteran's low back disability increased in severity 
during service, within the meaning of the cited legal 
authority, to raise a presumption of aggravation.  While the 
veteran was treated for low back symptoms while on active 
duty, there is no indication of relevant symptoms or 
abnormalities for the last 16 years of service.  The last 
two service examinations of record were entirely negative 
for any pertinent abnormal findings; clinical evaluation of 
the spine were normal on both occasions.  Moreover, a 
recently obtained medical opinion from a VA physician, who 
reviewed the claims file and examined the veteran for the 
specific purpose of addressing the question at hand, 
unequivocally goes against the veteran's claim of 
aggravation.  The examiner provided a rationale with 
citation to the medical record.  As noted above, this 
opinion stands uncontradicted in the record.  A veteran 
seeking service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself 
did not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  That is, temporary or intermittent flare-ups during 
service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt, supra; 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  The 
relevant medical evidence summarized above, to include the 
normal April and December 1990 examinations and the recently 
obtained medical opinion, show no such worsening of the 
underlying condition.  For these reasons, the Board finds 
that the preponderance of the evidence is against a finding 
of an increase in severity of a pre-existing back disorder 
during service.  It follows that the preponderance of the 
evidence is against a finding of aggravation of a 
preexisting low back disability beyond natural progression 
during military service.

Specified diseases that develop a certain level of 
disability within a stated time after separation from 
service shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112(a) (West 1991 & Supp. 2002); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).  In this 
case, there is no medical evidence showing worsening of the 
veteran's low back disability within the first post service 
year.  A chronic lumbosacral strain was noted upon a May 
1993 examination but this was more than two years after 
service.  Minimal degenerative arthrosis of the spine was 
also noted at that time but, aside from the fact that this 
was also more than two years after service, the X-ray 
examination of the lumbar spine obtained in January 2002, 
pursuant to the Board's remand, was normal.  As there is no 
X-ray evidence of current arthritis, the presumptive 
provisions of 38 C.F.R.  §§ 3.307 and 3.309 are not 
applicable. 

The Board recognizes the assertions by the veteran that he 
incurred or aggravated a low back condition during his 
service.  While he is competent to testify as to observable 
symptoms, see Falzone, supra, as a layperson he is not 
competent to provide an opinion requiring medical knowledge, 
such as an attribution of causation or nexus opinion.  
Espiritu, supra.  Accordingly, his opinion does not 
constitute competent medical evidence concerning the 
critical issue of whether he aggravated a low back 
condition, to include lumbar strain with degenerative 
arthrosis, while on active duty.

In reaching the above conclusions with respect to the 
veteran's claims, the Board notes that it may place great 
weight on a medical professional's opinion, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for a prostate disorder is denied.

Service connection for a low back disability, to include 
lumbar strain with degenerative arthrosis, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

